   Case 4:21-cr-00126-RSB-CLR Document 24 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                            CASE NO.: 4:21-cr-126

 JOHN W. CARTER,

               Defendant.


                                          ORDER

       This matter comes before the Court on the Government’s Motion to Dismiss. (Doc. 21.)

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the Court GRANTS the

Government’s Motion and DISMISSES the Indictment against Defendant John W. Carter in the

above-captioned case without prejudice. The Court DENIES as moot all pending Motions and

directs the Clerk of Court to CLOSE this case.

       SO ORDERED, this 1st day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
